Citation Nr: 1136895	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-40 046	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in December 2007.  The Veteran was notified in a letter dated in March 2010 that he was scheduled for a hearing before the Board in April 2010.   The Veteran apparently requested the hearing be rescheduled and he was notified in a May 2010 letter that he was scheduled for a hearing before the Board in June 2010.  The Veteran failed to report for the hearing and as such his request for a hearing is treated as withdrawn.  38 U.S.C.A. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the claims can be reached.  

A review of the record shows that the Veteran's service-connected depressive disorder and diabetes mellitus were most recently examined at examinations in October 2006.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last examinations are almost five years old and are stale and as such the Board finds that more current examinations are needed in this case.

Associated with the claims file are VA outpatient treatment reports dated through August 2009.  The VA records associated with the claims file show treatment for diabetes and various psychiatric disorders.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated since August 2009.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his depressive disorder.  The examiner should review the claims file and should note that review in the examination report.  The examiner should conduct the examination with consideration of the criteria for depressive disorder.  All necessary special studies or tests should be accomplished.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus.  The examiner should review the claims file and should note that review in the examination report.  The examiner should state the treatment regimen in place for management of the disease, including the dosage of insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus or its complications.  The examiner should note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.  The examiner should also indicate whether a diagnosis of peripheral neuropathy of the upper and lower extremities is appropriate.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


